DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 6/25/2021 for application number 17/359,153. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed 6/25/2021 are acceptable for examination proceedings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,073,884. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. Claim 1 of patent 11,073,884 include all the limitations of the instant claim 1 and therefore anticipates the instant claim. All features of instant dependent claims 2-9 are covered by claims 1-7 of patent 11,073,884 and are therefore rejected accordingly. The other independent claims 10 and 17 of the instant application and their corresponding dependent claims are rejected under the same rationale and are also covered by claims 1-7 and 1-14 of patent 11,073,884 respectively.
Instant Application (17/359,153)
USPAT 11,073,884
1. A system, comprising: a first processor core of a plurality of processor cores; a voltage noise sensor of a plurality of voltage noise sensors; a current proxy sensor of a plurality of current proxy sensors, wherein the voltage noise sensor and the current proxy sensor are located in and assigned to the first processor core; and a processor that: combines information from multiple types of sensors associated with the first processor core to determine whether to apply a mitigation procedure for the first processor core, wherein the multiple types of sensors are the voltage noise sensor and the current proxy sensor for the first processor core, and processes the power supply noise information, the power supply voltage slope and the value of electrical current between nodes of the first processor core; and that selectively applies the mitigation procedure at the first processor core comprising throttling a number of instructions per unit time to reduce current drawn per unit time, wherein selective application of the mitigation procedure is based on: a determination of whether the value of electrical current is ramping up and how high the value of electrical current is, wherein if the value of electrical current is not ramping up or is not greater than a defined threshold, overwriting a decision to apply the mitigation procedure and forgoing enabling of the mitigation procedure.
1. A system, comprising: a first processor core of a plurality of processor cores; a voltage noise sensor of a plurality of voltage noise sensors; a current proxy sensor of a plurality of current proxy sensors, wherein the voltage noise sensor and the current proxy sensor is located in and assigned to the first processor core; and a processor that: determines a power supply noise information and a power supply voltage slope at the first processor core of the plurality of processor cores, wherein the power supply noise information and the power supply voltage slope is measured by the voltage noise sensor located in the first processor core, and wherein the voltage noise sensor is one of the plurality of voltage noise sensors located in respective processor cores; determines a value of an electrical current between nodes of the first processor core, wherein the value of the electrical current between nodes of the processor are calculated by the current proxy sensor located in the first processor core, and wherein the current proxy sensor is one of the plurality of current proxy sensors located in respective processor cores, wherein determining the value of the electrical current comprises inferring the value of the electrical current based on a non-current criterion comprising a number of operations per unit time, wherein the number of operations per unit time is determined as a proxy for electrical current; combines information from multiple types of sensors associated with the first processor core to determine whether to apply a mitigation procedure for the first processor core, wherein the multiple types of sensors are the voltage noise sensor and the current proxy sensor for the first processor core, and processes the power supply noise information, the power supply voltage slope and the value of the electrical current between nodes of the first processor core; and that selectively applies the mitigation procedure at the first processor core comprising throttling a number of instructions per unit time to reduce current drawn per unit time, wherein selective application of the mitigation procedure is based on: an evaluation of the power supply noise information, the power supply voltage slope and the value of the electrical current between the nodes of the first processor core; a determination that the evaluation is not of a false positive event; and a determination of whether the value of the electrical current is ramping up and how high the value of the electrical current is, wherein if the value of the electrical current is not ramping up or is not greater than a defined threshold, overwriting a decision to apply the mitigation procedure and forgoing enabling of the mitigation procedure.
2. The system of claim 1, wherein the processor also determines a magnitude and a rate of change of the value of the electrical current over a defined time interval.
2. The system of claim 1, wherein the processor also determines a magnitude and a rate of change of the value of the electrical current over a defined time interval, and applies the mitigation procedure based on the magnitude and the rate of change, and wherein the processor also broadcasts to one or more neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
3. The system of claim 2, wherein the processor also applies the mitigation procedure based on the magnitude and the rate of change, and also broadcasts to one or more neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
2. The system of claim 1, wherein the processor also determines a magnitude and a rate of change of the value of the electrical current over a defined time interval, and applies the mitigation procedure based on the magnitude and the rate of change, and wherein the processor also broadcasts to one or more neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
4. The system of claim 1, wherein the voltage noise sensors digitally measure a value of the power supply voltage slope at a defined voltage value.
3. The system of claim 1, wherein the voltage noise sensors digitally measure the power supply voltage slope value at a defined voltage value, and wherein the processor also broadcasts to one or more non-neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
5. The system of claim 4, wherein the processor also broadcasts to one or more non-neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
3. The system of claim 1, wherein the voltage noise sensors digitally measure the power supply voltage slope value at a defined voltage value, and wherein the processor also broadcasts to one or more non-neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
6. The system of claim 1, wherein the processor also broadcasts, to at least a second processor core of the processor, an indication of an application of the mitigation procedure at the first processor core.
4. The system of claim 1, wherein the processor also broadcasts, to at least a second processor core of the processor, an indication of an application of the mitigation procedure at the first processor core.
7. The system of claim 1, wherein the processor also prevents an implementation of the mitigation procedure based on a determination that the value of the electrical current generated by the first processor core is not undergoing an upward trend.
5. The system of claim 1, wherein the processor also prevents an implementation of the mitigation procedure based on a determination that the value of the electrical current generated by the first processor core is not undergoing an upward trend.
8. The system of claim 1, wherein the processor also prevents an implementation of the mitigation procedure based on an independent determination that the value of the electrical current between the nodes of the first processor core does not satisfy a rule related to a selected electrical current value.
6. The system of claim 1, wherein the processor also prevents an implementation of the mitigation procedure based on an independent determination that the value of the electrical current between the nodes of the first processor core does not satisfy a rule related to a selected electrical current value.
9. The system of claim 1, wherein the mitigation procedure reduces a power consumption of the processor.
7. The system of claim 1, wherein the mitigation procedure reduces a power consumption of the processor.
10. A method, comprising: combining, by a system operatively coupled to a processor, information from multiple types of sensors associated with a first processor core to determine whether to apply a mitigation procedure for the first processor core, wherein the multiple types of sensors are a voltage noise sensor and a current proxy sensor for the first processor core, and processes power supply noise information, a power supply voltage slope and a value of electrical current between nodes of the first processor core; and selectively applying, by the system, a mitigation procedure at the first processor core comprising throttling a number of instructions per unit time to reduce current drawn per unit time, wherein selective application of the mitigation procedure is based on: a determination of whether the value of electrical current is ramping up and how high the value of electrical current is, wherein if the value of electrical current is not ramping up or is not greater than a defined threshold, overwriting a decision to apply the mitigation procedure and forgoing enabling of the mitigation procedure.
1. A system, comprising: a first processor core of a plurality of processor cores; a voltage noise sensor of a plurality of voltage noise sensors; a current proxy sensor of a plurality of current proxy sensors, wherein the voltage noise sensor and the current proxy sensor is located in and assigned to the first processor core; and a processor that: determines a power supply noise information and a power supply voltage slope at the first processor core of the plurality of processor cores, wherein the power supply noise information and the power supply voltage slope is measured by the voltage noise sensor located in the first processor core, and wherein the voltage noise sensor is one of the plurality of voltage noise sensors located in respective processor cores; determines a value of an electrical current between nodes of the first processor core, wherein the value of the electrical current between nodes of the processor are calculated by the current proxy sensor located in the first processor core, and wherein the current proxy sensor is one of the plurality of current proxy sensors located in respective processor cores, wherein determining the value of the electrical current comprises inferring the value of the electrical current based on a non-current criterion comprising a number of operations per unit time, wherein the number of operations per unit time is determined as a proxy for electrical current; combines information from multiple types of sensors associated with the first processor core to determine whether to apply a mitigation procedure for the first processor core, wherein the multiple types of sensors are the voltage noise sensor and the current proxy sensor for the first processor core, and processes the power supply noise information, the power supply voltage slope and the value of the electrical current between nodes of the first processor core; and that selectively applies the mitigation procedure at the first processor core comprising throttling a number of instructions per unit time to reduce current drawn per unit time, wherein selective application of the mitigation procedure is based on: an evaluation of the power supply noise information, the power supply voltage slope and the value of the electrical current between the nodes of the first processor core; a determination that the evaluation is not of a false positive event; and a determination of whether the value of the electrical current is ramping up and how high the value of the electrical current is, wherein if the value of the electrical current is not ramping up or is not greater than a defined threshold, overwriting a decision to apply the mitigation procedure and forgoing enabling of the mitigation procedure.
11. The method of claim 10, further comprising: determining, by the system, a magnitude and a rate of change of the value of the electrical current over a defined time interval.
2. The system of claim 1, wherein the processor also determines a magnitude and a rate of change of the value of the electrical current over a defined time interval, and applies the mitigation procedure based on the magnitude and the rate of change, and wherein the processor also broadcasts to one or more neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
12. The method of claim 11, further comprising: applying, by the system, mitigation procedure based on the magnitude and the rate of change; and broadcasting, by the system, to one or more neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
2. The system of claim 1, wherein the processor also determines a magnitude and a rate of change of the value of the electrical current over a defined time interval, and applies the mitigation procedure based on the magnitude and the rate of change, and wherein the processor also broadcasts to one or more neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
13. The method of claim 10. wherein the voltage noise sensors digitally measure a value of the power supply voltage slope at a defined voltage value.
3. The system of claim 1, wherein the voltage noise sensors digitally measure the power supply voltage slope value at a defined voltage value, and wherein the processor also broadcasts to one or more non-neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
14. The method of claim 13, further comprising: broadcasting, by the system, to one or more non-neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
3. The system of claim 1, wherein the voltage noise sensors digitally measure the power supply voltage slope value at a defined voltage value, and wherein the processor also broadcasts to one or more non-neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
15. The method of claim 10, further comprising: broadcasting, by the system, to at least a second processor core of the processor, an indication of an application of the mitigation procedure at the first processor core.
4. The system of claim 1, wherein the processor also broadcasts, to at least a second processor core of the processor, an indication of an application of the mitigation procedure at the first processor core.
16. The method of claim 10, further comprising: preventing, by the system, an implementation of the mitigation procedure based on a determination that the value of the electrical current generated by the first processor core is not undergoing an upward trend.
5. The system of claim 1, wherein the processor also prevents an implementation of the mitigation procedure based on a determination that the value of the electrical current generated by the first processor core is not undergoing an upward trend.
17. A computer program product that facilitates management of a voltage via on-chip sensors, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor core to cause the processor core to: combine information from multiple types of sensors associated with the first processor core to determine whether to apply a mitigation procedure for the first processor core, wherein the multiple types of sensors are the voltage noise sensor and the current proxy sensor for the first processor core, and processes the power supply noise information, the power supply voltage slope and the value of electrical current between nodes of the first processor core; and selectively apply the mitigation procedure at the first processor core comprising throttling a number of instructions per unit time to reduce current drawn per unit time, wherein selective application of the mitigation procedure is based on: a determination of whether the value of electrical current is ramping up and how high the value of electrical current is, wherein if the value of electrical current is not ramping up or is not greater than a defined threshold, overwriting a decision to apply the mitigation procedure and forgoing enabling of the mitigation procedure.
14. A computer program product that facilitates management of a voltage via on-chip sensors, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor core to cause the processor core to: determine power supply noise information and a power supply voltage slope at a first processor core of the plurality of processor cores, wherein the power supply noise information and the power supply voltage slope is measured by a voltage noise sensor located in the first processor core, and wherein the voltage noise sensor is one of a plurality of voltage noise sensors located in respective processor cores; determine a value of an electrical current between nodes of the first processor core, wherein the value of the electrical current between nodes of the processor are calculated by a current proxy sensor located in the first processor core, and wherein the current proxy sensor is one of a plurality of current proxy sensors located in respective processor cores, wherein determining the value of the electrical current comprises inferring the value of the electrical current based on a non-current criterion comprising a number of operations per unit time, wherein the number of operations per unit time is determined as a proxy for electrical current; combine information from multiple types of sensors associated with the first processor core to determine whether to apply a mitigation procedure for the first processor core, wherein the multiple types of sensors are the voltage noise sensor and the current proxy sensor for the first processor core, and process the power supply noise information, the power supply voltage slope and the value of the electrical current between nodes of the first processor core; and that selectively apply the mitigation procedure at the first processor core comprising throttling a number of instructions per unit time to reduce current drawn per unit time, wherein selective application of the mitigation procedure is based on: an evaluation of the power supply noise information, the power supply voltage slope and the value of the electrical current between the nodes of the first processor core; a determination that the evaluation is not of a false positive event; and a determination of whether the value of the electrical current is ramping up and how high the value of the electrical current is, wherein if the value of the electrical current is not ramping up or is not greater than a defined threshold, overwriting a decision to apply the mitigation procedure and forgoing enabling of the mitigation procedure.
18. The computer program product of claim 17, wherein the program instructions are further executable by the processor core to cause the processor core to: determine a magnitude and a rate of change of the value of the electrical current over a defined time interval.
2. The system of claim 1, wherein the processor also determines a magnitude and a rate of change of the value of the electrical current over a defined time interval, and applies the mitigation procedure based on the magnitude and the rate of change, and wherein the processor also broadcasts to one or more neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
19. The computer program product of claim 17, wherein the program instructions are further executable by the processor core to cause the processor core to: apply the mitigation procedure based on the magnitude and the rate of change, and broadcast to one or more neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
2. The system of claim 1, wherein the processor also determines a magnitude and a rate of change of the value of the electrical current over a defined time interval, and applies the mitigation procedure based on the magnitude and the rate of change, and wherein the processor also broadcasts to one or more neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.
20. The computer program product of claim 17, wherein the voltage noise sensors digitally measure a value of the power supply voltage slope at a defined voltage value.
3. The system of claim 1, wherein the voltage noise sensors digitally measure the power supply voltage slope value at a defined voltage value, and wherein the processor also broadcasts to one or more non-neighbors of the first processor core the decision regarding whether to apply the mitigation procedure at the first processor core.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 1 applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "processes the power supply noise information, the power supply voltage slope and the value of electrical current between nodes of the first processor core" in lines 11-13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what power supply noise information, power supply voltage slope, or value of electrical current or nodes Applicant is referring to in this limitation.
Claim 17  contains a similar limitation as claim 1 and is rejected for the same reasons.
Claims 2-9 and 18-20 are rejected based on dependency to rejected claims 1 and 17 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Zogopoulos et al. (PGPUB 2017/0214399)  teaches processing and determining a voltage slope.
Hijazi et al. (PGPUB 2019/0041953) describes battery of a computing device in which current exceeds a maximum current and continues to increase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186